Citation Nr: 1632122	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for lung/ respiratory disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for lung/ respiratory disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for acid reflux. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to February 1971; including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

In June 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  The Board notes that the representative identified himself as affiliated with a Veterans Service Organization (VSO) other than the one listed on the title page.  However, it appears that the representative is also affiliated with the VSO listed on the title page.  The Board considers the VSO identification error at the hearing harmless.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: coronary artery disease, 60 percent disabling; peripheral vascular disease right lower extremity, 60 percent disabling beginning April 12, 2016; bilateral hearing loss, 20 percent disabling; diabetic peripheral neuropathy right and left lower extremity, 20 percent disabling each beginning June 22, 2015; peripheral vascular disease, left lower extremity, 20 percent disabling beginning April 12, 2016; tinnitus, 10 percent disabling; and diabetes mellitus, Type II, 10 percent disabling beginning August 1, 2011.  His combined disability rating is 70 percent prior to June 22, 2015, 90 percent prior to April 12, 2016 and 100 percent thereafter.

2.  The Veteran's service-connected disabilities, in and of themselves, preclude gainful employment consistent with Veteran's education and occupational experience.  

3.  In an unappealed May 2006 decision, the RO denied the Veteran's claim for service connection for lung/ respiratory disability associated with exposure to Agent Orange; the Veteran did not complete an appeal for this determination, and new and material evidence was not received within a year of its issuance.

4.  The evidence received since the May 2006 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a lung/ respiratory disability, and raises a reasonable possibility of substantiating the claim.

5.  Chronic obstructive pulmonary disease (COPD) or similar respiratory disorder did not have its onset in service and is not otherwise related to active duty.

6.  Acid reflux or similar gastrointestinal disorder did not have its onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.19, 4.25 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for lung/ respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for COPD or similar respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for acid reflux or similar gastrointestinal disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Regarding the TDIU and petition to reopen claims, the favorable actions in the decision result in a complete grant of benefits sought.  Discussion of VCAA compliance with respect to these issues is not needed.  

VA provided adequate notification about the information and evidence necessary to substantiate the claims in an August 2011 letter.  The letter advised the Veteran of the evidentiary requirements for service connection.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  The Veteran was provided appropriate medical examinations in August 2012 with responsive medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner did not cite any particular medical study or detail the temporal sequence of events, it is clear from his comments that the he did not believe a nexus was present due to an absence of chronic symptoms in service and post service onset of chronic disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  

In June 2016, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the Veterans Law Judge identified the issues on appeal and inquired as to any information concerning a nexus to service.  The Veteran was offered an opportunity to ask questions regarding his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  



II.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from securing or following any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for the following disabilities: coronary artery disease, 60 percent disabling; peripheral vascular disease right lower extremity, 60 percent disabling beginning April 12, 2016; bilateral hearing loss, 20 percent disabling; diabetic peripheral neuropathy right and left lower extremity, 20 percent disabling each beginning June 22, 2015; peripheral vascular disease, left lower extremity, 20 percent disabling beginning April 12, 2016; tinnitus, 10 percent disabling; and diabetes mellitus, Type II, 10 percent disabling beginning August 1, 2011.  His combined disability rating is 70 percent prior to June 22, 2015, 90 percent prior to April 12, 2016 and 100 percent thereafter.  He meets the TDIU schedular criteria throughout the claims period.  38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In this case, the Board finds that Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has worked exclusively as a ship fitter since service.  He has a high school education.  He left work due to service-connected heart disease in 2005.  He submitted August and September 2011 letters from prospective employers.  They confirmed that the Veteran had applied for a construction job with their firms.  However, they were unable to hire him due in significant part to service-connected heart disease.  The medical evidence received during the claims period clearly shows that the Veteran has very limited exertive capabilities due to service-connected heart disease.  See July 2016 VA heart examination report.  The Board notes that the March 2011 VA examiner indicated that sedentary employment was possible.  However, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013.  The above reflects that the evidence is at least evenly balanced as to whether the Veteran could secure and follow gainful sedentary employment given his occupational and educational history.  Id. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

III.  Petition to reopen for new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The service connection claim for lung/ respiratory disability was last finally denied in a May 2006 rating decision due to an absence of a relationship to herbicide exposure and lung cancer diagnosis.  The Veteran did not perfect an appeal, and new and material evidence was not received within the appeal period.  The May 2006 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence considered in the May 2006 RO decision includes service treatment records (STRs), November 2005 to March 2006 VA treatment records and private medical records.  

Since then, the Veteran has submitted reports that he has experienced a continuity of symptomatology for respiratory symptoms beginning in service.  The identified respiratory symptoms of shortness of breath and coughing are readily observable.  The Board finds the Veteran's reports to be new and material evidence since they support an in-service event and current residuals for the previously denied claim for a lung/ respiratory disability.  The petition to reopen is granted.  38 C.F.R. § 3.156.

IV.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran meets the requirements for a presumption of herbicide exposure.  38 C.F.R. § 3.307.  Although respiratory cancers are presumed to be related to herbicide exposure if manifested, the evidence does not show that he has or has ever had any type of respiratory cancer.  The claimed respiratory disability and acid reflux are not diseases presumptively related to herbicide exposure.  Nonetheless, they may be considered on a direct basis as related to presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Lung/ respiratory disability

The Board notes that the RO addressed the underlying service connection claim on the merits.  Thus, the Board's present review of the underlying claim will not result in any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service treatment records (STRs) from January 1964 and April 1964 reflect that the Veteran received brief treatment for upper respiratory infections (URIs).  In March 1965, the Veteran had a routine chest X-ray and it showed normal findings.  January 1966 STRs document treatment for an upper respiratory infection (URI).  June 1968 STRs show that the Veteran was assessed as having a bad cold.  He had symptoms of a sore throat and persistent cough.  Clinical evaluation showed diffuse, coarse rhonchi with some wheezing.  The Veteran was given medication and instructed to rest.  February 1971 Report of Medical Examination for separation shows that the Veteran's lungs and chest were clinically evaluated and deemed to be normal.  Chest X-ray was within normal limits.  

The Veteran also submitted a June 1968 letter to his wife.  He wrote that he had visited a physician for chest pain.  He was given medication and an inhaler.  

July 1996 private hospital records show that the Veteran had a two day inpatient stay for chronic obstructive pulmonary disease (COPD) exacerbation.  His history was noted as a former smoker who quit years ago.  He presented with progressive shortness of breath and productive cough.  He was given medication and treated for hypertension.  His condition improved and he was discharged with appropriate medications.  

In July 1996, Dr. S authored a letter concerning the Veteran's pulmonary treatment.  The Veteran presented for physical evaluation in no acute distress.  He exhibited clear breath sounds without wheezing.  Chest X-ray was negative.  Pulmonary function studies showed moderate obstructive phenomenon.  Dr. S. stated that his impression was that the Veteran had some underlying chronic obstructive pulmonary disease which improved with bronchodilator therapy.  

In a January 2005 letter, Dr. D stated that he evaluated the Veteran.  He noted that the Veteran was a former smoker and shipyard worker.  The Veteran had a history of nasal obstruction.  Dr. D also suspected that COPD was also causing dyspnea.  He recommended a course of steroids and bronchodilators.  

February 2005 Chest X-ray report did not show any acute pulmonary process.  

In an October 2005 statement, the Veteran reported that his breathing disorder started while on duty in Vietnam.  He was treated at a hospital for breathing problems.  He frequently used an inhaler to manage his symptoms.  

In November 2005, the Veteran stated that he had trouble breathing while in Vietnam.  He was treated with medicine and inhaler.  He had breathing problems since then.  In July 1996, he was hospitalized for it and had frequently used inhalers since then.  

In September 2011, the Veteran reported that he had written a letter to his wife documenting his breathing problems while stationed in Vietnam.  

VA furnished a respiratory examination in August 2012 with review of the claims folder.  The examiner diagnosed COPD with an onset in 1996.  The Veteran reported that he had a history of shortness of breath and difficulty breathing in 1990 after painting.  He was hospitalized and diagnosed with COPD.  He had a history of wheezing and shortness of breath.  He used an inhaler.  He recalled that his breathing symptoms initially improved after service, but persisted.  He used an over the counter (OTC) mist for treatment.  His symptoms also improved when he stopped smoking in 1982, but later returned with the COPD onset.  He currently experienced shortness of breath on a daily basis.  The examiner noted the September 2011 Chest X-ray that was negative for acute pulmonary abnormality.  The examiner expressed a negative medical opinion.  He stated that the Veteran was seen in service twice for acute pulmonary complaints.  STRs failed to reveal chronic or recurrent pulmonary condition.  He also noted that the Veteran was diagnosed with COPD in 1996 and had a 75 pack year smoking history.  He concluded it was less likely the current COPD had a causal relationship to any pulmonary complaints in service.  

At the June 2016 hearing, the Veteran reported that his symptoms started when he was in Vietnam.  He recalled that he woke up at night choking and coughing when he was in Vietnam.  However, he was not given a pulmonary diagnosis in service.  Some time ago, he was diagnosed with COPD.  He acknowledged that a doctor had not informed him that it was related to service.  He took medication on a daily basis for COPD.  He asserted that his current breathing problems were the same as the ones he had in service.  

The Veteran contends that his current COPD is related to in-service breathing problems and respiratory illness.  The evidence establishes that the Veteran currently has COPD and that he had breathing difficulties and respiratory illnesses in service.  The service connection element in dispute is a nexus to service.  

The Board notes that the Veteran is presumed to have been exposure to herbicides in service.  38 C.F.R. § 3.307.  However, his claimed respiratory disorder/ COPD is not considered a disease presumptively related to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  To the extent that the Veteran asserts a nexus to herbicide exposure, the Board considers this issue to be a complex medical question.  The Veteran is not shown to have the expertise to provide a competent opinion on this matter and any such assertions from him are not probative.  38 C.F.R. § 3.159(a); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, there is no evidence other than conclusory generalized lay statements that indicates that a current respiratory disorder may be associated with herbicide exposure.  Consequently, a VA examination on this question is not warranted.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).
 
The evidence in support of the claim consists of the Veteran's reports.  He asserts that he has had a continuity of symptomatology for his respiratory symptoms ultimately culminating in his post-service COPD diagnosis.  While he is certainly competent to report his respiratory symptoms and history, his reports must be weighed against the additional evidence of record.  Jandreau, 492 F.3d at 1377; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  At separation, no lung or chest abnormality was identified by the examining clinician during clinical evaluation.  The contemporaneous chest X-ray was negative.  This physical examination report, along with the additional STRs and March 1965 chest X-ray report, are highly suggestive that the Veteran did not have a chronic respiratory illness or disorder in service.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  While the Board does not doubt the Veteran's sincerity in describing his recollection of breathing problems in service, the most probative evidence does not show that these symptoms manifested into a chronic respiratory disorder during active service.  See id.; Caluza, 7 Vet. App. at 510-511.  This finding is to be distinguished from a determination that the Veteran did not have any respiratory symptoms due to absence of sufficient medical treatment.  Buchanan, 451 F.3d at 1337.  The Board is permitted to make reasonable inferences based upon the context of the entire record.  Caluza, 7 Vet. App. at 510-511; AZ, 731 F.3d at 1315-16.  The Board is not finding that the Veteran did not have any respiratory symptoms in service, but that such symptoms did not manifest into a chronic pulmonary disease during service due to their infrequency or mild severity.    

While the Veteran is competent to report on the history of his respiratory symptoms, he is not competent to express an opinion on whether such symptoms are related to post service COPD.  See Woehlaert, 21 Vet. App. 456 (2007).  His reports that intermittent in-service respiratory symptoms are related to post service COPD have no probative value.  Id.   Competent evidence is necessary in this case to relate intermittent in-service respiratory symptoms to post service COPD, as this is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456.  The competent evidence on this question is limited to the August 2012 medical opinion.  38 C.F.R. § 3.159(a).  

The Board considers the August 2012 medical opinion to be probative evidence weighing against the claim.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report).  The examiner is qualified as a certified physician's assistant (PA-C).  He reviewed the claims folder and conducted a contemporaneous pulmonary examination.  He cited several events, to include time lapse between service and COPD diagnosis, tobacco use history, absence of pulmonary diagnosis in STRs in support of his negative determination.  His reasons for issuing a negative determination are plausible and consistent with the above record indicating that the Veteran did not have a chronic pulmonary or respiratory disorder in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  There is no additional medical evidence challenging his opinion.   Notably, at the June 2016 hearing, the Veteran even acknowledged that no treating clinician had informed him about a nexus.  June 2016 hearing transcript, p. 6.  

For the above stated reasons, the preponderance of the evidence is against the respiratory disorder claim and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  The claim must be denied.

B. Service connection for acid reflux

On his May 1963 Report of Medical History for entrance into service, the Veteran endorsed having frequent indigestion.  The contemporaneous clinical evaluation reflected that the Veteran's abdomen and viscera were clinically evaluated and deemed to be normal.  December 1963 STRs show that the Veteran had a one and half month history of heartburn.  He wanted to see a physician to rule out the possibility of an ulcer.  The clinician noted a history of mid epigastric pain lasting most of the afternoon.  The Veteran reported that it rarely woke him up at night, but that eating made it worse, especially meat.  His bowels were regular, but he used to vomit his morning meal prior to service.  He was unaware of any hematuria or melena.  The clinician suspected a gallbladder problem and noted the Veteran's mother had it.  The clinician listed an impression of gastritis.  February 1971 separation examination reflected that the Veteran's abdomen and viscera were clinically evaluated and deemed to be normal.  

April 2001 private medical records from Dr. S show that the Veteran was treated for gastroesophageal reflux disorder (GERD) with Zantac.  

VA primary care records from November 2007, November 2008 and January 2011 do not indicate that the Veteran developed any new or additional reflux symptoms. 

In August 2012, the Veteran was afforded a VA esophageal examination with review of the claims folder.  The examiner listed a GERD diagnosis with an onset in 1960.  He reported that the Veteran was treated for heartburn around 1960 with Maalox.  His symptoms improved.  The Veteran denied treatment in service.  He stated that he self-treated with OTC medications.  He started Prilosec around 2005 with success.  The examiner noted the May 1963 and December 1963 STRs indicating gastric symptoms.  He reported that the Veteran took Prilosec daily and did not have any current GERD symptoms.  Upper gastrointestinal radiographic study showed a sliding hiatal hernia with prominent reflux.  The examiner expressed a negative medical opinion regarding an in-service nexus.  He cited an absence of GERD treatment in STRs.  He noted that the Veteran had indigestion prior to service.  He also commented that STRs do not show a chronic or recurrent condition.  

At the June 2016 hearing, the Veteran reported that his reflux symptoms started when he was on active duty.  He remembered using Rolaids.  He denied seeking medical attention in service.  He recalled that he started reflux treatment around 2005.  He indicated that he had a continuity of symptomatology of these symptoms beginning in service.

The Veteran contends that service connection is warranted.  Although he did not seek any specific treatment in service, he avers that he regularly experienced acid reflux or similar symptoms in service.  His reports are competent.  Jandreau, 492 F.3d at 1377.  Nonetheless, these reports must be weighed against his silence regarding acid reflux symptoms throughout the rest of his STRs.  STRs show that the Veteran had periodic medical treatment for various maladies and documents a December 1963 episode of gastric distress.  It is reasonable to infer from the additional STRs that the Veteran had multiple opportunities to visit the infirmity.  His failure to report reflux symptoms strongly suggests that reflux symptoms were infrequent and/or mild.  AZ, 731 F.3d at 1315-16.  This finding is to be distinguished from a determination that the Veteran did not have any reflux symptoms due to absence of medical treatment.  Buchanan, 451 F.3d at 1337.  The Board is permitted to make reasonable inferences based upon the context of the entire record.  Caluza, 7 Vet. App. at 510-511; AZ, 731 F.3d at 1315-16.  The Board is not finding that the Veteran did not have any reflux symptoms, but that such symptoms did not manifest into a chronic disability during service.  Here, it is demonstrated that the Veteran had periodic access to medical treatment in service and sought it on several occasions.  His silence in STRs is highly probative circumstantial evidence that his reflux symptoms were mild in severity and/or infrequent.  See id.  In sum, the Board does not doubt the Veteran's sincerity regarding his recollections of OTC treatment and symptoms for reflux type symptoms during service.  However, a chronic reflux disease in service is not shown when considering the Veteran's reports in context of the entire record and reasonable inferences that can made from it.  Caluza, 7 Vet. App. at 510-511.

While the Veteran is competent to report on the history of his reflux symptoms, he is not competent to express an opinion on whether intermittent or mild in-service reflux symptoms are related to post service GERD, as this is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  His reports that intermittent in-service reflux symptoms are related to post service GERD have no probative value.  Id.   Competent evidence is necessary in this case to relate intermittent in-service reflux symptoms to post service GERD.  The competent evidence is limited to the August 2012 medical opinion.  38 C.F.R. § 3.159(a).  

The August 2012 VA medical opinion weighs against the claim.  The examiner is qualified as a PA-C.  He determined that a chronic disability was not shown in service.  He considered the Veteran's reports of symptoms, but did not find evidence of a chronic or recurrent condition within STRs.  His opinion reflects a detailed review of the record with consideration to the Veteran's assertions.  He is a medical professional and competent to make determinations based upon the record.  Monzingo, 26 Vet. App. at 106.  Accordingly, the Board finds the August 2012 VA examiner's opinion to be probative and weigh against the claim.  Id.; King, 700 F.3d 1339.

For the above stated reasons, the preponderance of the evidence weighs against a nexus to service.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for acid reflux must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 




ORDER

A TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.

The petition to reopen a previously denied claim for service connection for lung/ respiratory disability is granted.

Service connection for lung/ respiratory disability, to include as due to herbicide exposure, is denied.

Service connection for acid reflux is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


